Citation Nr: 1508217	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-00 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for loss of teeth for compensation purposes.  


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from June 1968 to June 1972.  

This claim comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In August 2014, the Veteran testified during a travel board hearing was held before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  

In the VA benefits system, dental disabilities are treated differently from medical disabilities; VA regulations provide that certain common dental conditions, including periodontal disease, can be service connected only to establish eligibility for outpatient dental care, not to receive disability compensation. 38 C.F.R. § 3.381(a) (2014).  Any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993); 38 C.F.R. § 17.161(c) (2014).  Therefore, the issue of entitlement to service connection for dental trauma, for teeth other than teeth 7 and 8, for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  As a result, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action; specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.

The issue of bruxism has been raised by the record in a February 2013 statement in support of claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

The Veteran does not have a dental disability for which compensation can be authorized.  






CONCLUSION OF LAW

The criteria for establishing service connection for loss of teeth for compensation purposes have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for loss of teeth 4, 5, 6, 7, 8, 9, and 10 for compensation purposes.  He contends that an in service collision with a motorcycle caused him to lose the teeth noted above.  The Board would like to note at this time that the Veteran is service connected for treatment purposes only for teeth 7 and 8 that were affected by the accident in service.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2014), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2014); Simington v. West, 11 Vet. App. 41, 44 (noting the distinction between replaceable missing teeth which can be service connected for treatment purposes only and teeth lost "as a result of 'loss of substance of body of maxilla and mandible' which can be assigned ratings anywhere from 0 to 100 % for compensation purposes").

The Veteran's service treatment records note that the Veteran injured teeth 7 and 8 while in service.  A February 1971 service treatment note states that the Veteran was in a wreck two weeks prior and teeth 7 and 8 were missing.  Two spicules on exposed bone noted, lingual to missing teeth spicule, rem lingual number 7.  A re-evaluation would take place in two days.  Teeth 6 and 9 showed mobility and that area would require additional healing.  Teeth 6 and 9 would have to re-evaluated.  Another February 1971 record noted the spicule of bone rem. midline palate #5 lingual cusp is fractured off but unable to evaluate due to tissue level.  The Veteran went on to have additional dental work performed in service; including a replacement of teeth 7 and 8 in March 1971.  In March 1971, the Veteran underwent a root canal for tooth number 5.  In April 1971, tooth number 5 was opened, irrigated, and sealed in place.  The Veteran continued to have dental work performed through October 1971.  

In October 2010, the Veteran underwent a VA medical examination.  It was noted that he does not have malunion or nonunion of the maxilla.  There was no loss of bone of the mandible. There was no non-union or malunion of the mandible.  There was not "LOM" at the temporomandibular articulation.  There was no loss of bone of the hard plate.  There was no evidence of osteoradionecrosis.  There was no evidence of osteomyelitis.  There was no evidence of tooth loss due to loss of substance of body of maxilla or mandible other than due to periodontal disease.  

The examiner stated that there was slight bone loss noted in areas where the teeth were extracted due to loss of alveolar bone, but this was a minimal and natural progression of bone loss.  The examiner went on to note that the extraoral examination was unremarkable, with no swelling, drainage or deformity.  There were no scars present.  The Veteran's appearance was not affected.  Palpation of the head and neck muscles revealed no tenderness.  He had no extra oral pain or paresthesia.  The TMJ was auscultated, revealing no abnormal sounds, clicks or pops.  There was no evident TMJ pain noted by patient or elicited by doctor.  The intraoral examination revealed a mouth in good repair, with multiple restorations, which were in good repair.  There was no swelling, exudate, or mobile teeth.  The Veteran had minimal caries present.  There were no existing NRC teeth, no rootips, or impacted teeth.  The patient had crowns on teeth 6, 7, 8, 9, and 10.  The crowns were in good repair and function.  The examiner concluded that there was no etiology of loss of teeth due to bone loss.  

Post service dental records include treatment notes from the Central Texas VA.  A treatment note from April 2011 states that the Veteran has several missing teeth and he continues to receive treatment for such teeth at the VA.  

The Veteran testified at his hearing in August 2014 that he never had part of jaw removed either in service or after service.  He further testified that there was some bone loss due to teeth extraction but not from the accident that he incurred in service.  

As evidence to support his claim the Veteran submitted a November 9, 2012 letter from Dr. Hafernik stated that she believes that it is more likely that not that tooth 5 and 6 would consistent with the in-service traumatic event.  However, the question before the Board at this time is not whether the Veteran's missing teeth are related to his in service trauma, it is whether the Veteran has a dental disability that is compensable for VA purposes.  Dr. Hafernik's letter does not speak to this issue and this is not probative to the matter at hand.  

The Board does not contest the fact that the Veteran lost teeth in service due to in-service trauma and lost several teeth after service that may have been related to his in-service trauma.  However, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381.  As noted above, the Veteran has received service connection for treatment purposes for teeth 7 and 8 and has used the VA dental facilities as is evidenced by his dental records.  To the extent to which he seeks service connection for dental trauma for teeth other than 7 and 8 for treatment purposes only, that issue is being referred to the Agency of Original Jurisdiction to adjudicate in the first instance.  

Accordingly, as the Veteran does not have loss of the substance of the body of the maxilla or the mandible, service connection for compensation purposes must be denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated April 2010 August 2010, and January 2011 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on a direct basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

The Veteran testified at a hearing before the Board in August 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  There was a formal finding of the unavailability of records for records at the Temple VAMC for the period of June 1, 1971 through January 1, 1999.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 
  
The Veteran was provided a VA examination in October 2010, which is adequate for the purposes of determining service connection as it, involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for loss of teeth for compensation purposes is denied.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


